



SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (the “Separation Agreement”) is
entered into by and between Martin Lippert (“Lippert”), MetLife, Inc. and
MetLife Group, Inc. (collectively “MetLife” or the “Company”) as of the 8th day
of May June, 2019. The parties agree as follows, in exchange for the mutual
consideration described herein, the sufficiency of which is mutually
acknowledged:
1.     (a)     The parties acknowledge and agree that Lippert’s employment with
MetLife, Inc. terminated effective April 30, 2019 (the “Termination Date”). The
Company will provide Lippert with the benefits set forth in Sections 2 and 8(b)
below in consideration for the promises, commitments, and representations he
makes in this Separation Agreement and the performance of its terms and
conditions, so long as he executes this Separation Agreement, does not revoke
it, and fulfills the promises and commitments to which he has agreed herein and
in any Equity Award Agreements as defined below.
(b)    To the extent Lippert is a director, trustee, or officer of any Company
entity or any Company Affiliate, or is a member of any committee of the Company
or any Company Affiliate, he hereby resigns from such capacity effective as of
the Separation Agreement Effective Date and agrees to execute any additional,
reasonable and more specific resignation documents the Company may reasonably
request.
(c)    Lippert acknowledges that he will not receive: (i) any stock-based long
term incentive award in connection with his services during 2019 (including any
stock options, restricted stock units, or performance shares), or (ii) any
cash-based incentive award (e.g., Annual Variable Incentive Plan) for 2019
performance.
(d)    Lippert’s rights regarding any awards under the MetLife, Inc. 2015 Stock
and Incentive Compensation Plan and the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan (the “Plans”) shall be governed by the written agreements to
which each of his awards is subject (the “Equity Award Agreements”) and the
Plans themselves. Lippert should refer to the terms of the Equity Award
Agreements regarding how his separation from service affects his awards. A list
of all of Lippert’s Equity Award Agreements and the corresponding equity amounts
is attached hereto as Exhibit A (all of such equity in the aggregate, the
“Equity Awards”).


2.    Provided that Lippert is in compliance with all of his obligations under
this Separation Agreement, Lippert shall receive a payment of One Million One
Hundred Seventy Two Thousand Seven Hundred and Fifty Dollars ($1,172,750.00).
This amount will be subject to applicable federal, state and local tax
withholding, and will be reported on the Form W-2 for the tax year in which the
payment is made. MetLife shall make the payment on the next available payroll
date following the Separation Agreement Effective Date (as defined below) or as
soon thereafter as is practicable, but in any event in 2019.
3.    Other than (a) as expressly set forth in this Separation Agreement or the
Equity Award





--------------------------------------------------------------------------------





Agreements; (b) pursuant to any Company or Affiliate employee benefit plan
(other than a severance plan) under which Lippert has accrued vested benefits;
(c) pursuant to any indemnification rights under the Company’s Articles of
Organization or by-laws or under the terms of the applicable Company directors’
and officers’ liability insurance policy; (d) with respect to any unreimbursed
business expense; or (e) as required by law, Lippert will not be eligible for
any other compensation or benefits from the Company or any of its Affiliates.
4.    Lippert makes the following promises, commitments, and representations to
the Company in consideration for the execution by the Company of this Separation
Agreement and the performance of its terms and conditions:
(a)Lippert hereby voluntarily, irrevocably, and unconditionally agrees that he
hereby fully and forever releases and discharges the Released Parties (as
defined in Section 7 herein) from any and all claims, actions, liability,
damages, back pay, front pay, attorneys’ fees, costs, and rights of any and
every kind or nature that he ever had, now has, or may have, whether known or
unknown, against the Company or its Affiliates, or any of the Released Parties,
arising out of any act, omission, transaction, or occurrence, up to and
including the date he executes this Separation Agreement, including, but not
limited to: (i) any claim arising out of or related to his employment by and
affiliation with the Company or its Affiliates, or his entering into this
Separation Agreement; and his termination of employment; (ii) any claim of
employment discrimination, harassment, or retaliation under, or any alleged
violation of, any federal, state, or local law, rule, regulation, executive
order, or ordinance, including, but not limited to, Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Employee Retirement Income Security Act of 1974
(“ERISA”); the Family and Medical Leave Act of 1993 (“FMLA”); 42 U.S.C. sections
1981-1988; the Equal Pay Act of 1963; the Worker Adjustment and Retraining
Notification (WARN) Act of 1988; the Immigration Reform and Control Act of 1986;
the Uniformed Services Employment and Reemployment Rights Act of 1994; Executive
Order 11,246; Section 503 of the Rehabilitation Act of 1973; the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974; the Sarbanes-Oxley Act of 2002;
Sections 748(h)(i), 922(h)(i), and 1057 of the Dodd-Frank Wall Street and
Consumer Protection Act of 2009; the False Claims Act of 1863; the Age
Discrimination in Employment Act of 1967; and the Older Workers Benefit
Protection Act of 1990; all as amended; (iii) any claim based on alleged
violation of any duty or obligation arising out of contract, tort, libel or
slander, defamation, public policy, law, or equity, or allegations of wrongful
or retaliatory discharge, or of whistleblower retaliation; (iv) except as
otherwise specifically stated in this Agreement, any claim based on an alleged
expectation, anticipation, right, or claim to incentive compensation under any
Company incentive compensation plan, including, but not limited to, the MetLife
Annual Variable Incentive Plan; the Performance Incentive Plan; and the MetLife,
Inc. 2015 Stock and Incentive Compensation Plan; the MetLife, Inc. 2005 Stock
and Incentive Compensation Plan; the MetLife, Inc. 2000 Stock Incentive Plan;
and the Long Term Performance Compensation Plan; (v) any claim for benefit plan
accruals based upon the payments enumerated in this Agreement or compensation,
whether classified as


2











--------------------------------------------------------------------------------





back pay, front pay, or any other compensation paid by MetLife or awarded
post-termination, including, but not limited to, compensation awarded by a
regulatory body, arbitration panel, or court of competent jurisdiction; and (vi)
any claim for any enhancement or differential calculation over and above the
benefit vested or otherwise payable to him under the standard terms of the
MetLife Options and Choices Plan, the MetLife Retirement Plan, the MetLife
Auxiliary Retirement Plan, the MetLife 401(k) Plan, the MetLife Auxiliary Match
Plan, or any other MetLife benefit plan. No amount paid or payable under this
Separation Agreement shall be deemed compensation for purposes of computing
benefits under any retirement plan of the Company or its Affiliates nor affect
any benefits under any other benefit plan of the Company now or subsequently in
effect under which the availability or amount of benefits is related to the
level of compensation.


(b)Except as otherwise provided in Section 5 below, Lippert specifically and
expressly acknowledges that the release set forth in Section 4(a) above (the
“Release”) is intended to and does include, waive, and extinguish all claims,
known or unknown, suspected or unsuspected, that he may have against any and all
of the Released Parties that exist as of, or which have ever existed at any time
up to and including, the date that he signs this Separation Agreement, but that
it does not waive or extinguish any rights or claims that cannot be waived by
law. Lippert further acknowledges that no possible claim or claims against the
Company or any of the other Released Parties would affect or change his complete
and voluntary acceptance of this Separation Agreement and, in particular, the
Release, even if such claim or claims were unknown or unsuspected at the time he
signs this Separation Agreement and discovered after he signs this Separation
Agreement.


(c)Lippert represents and warrants that he has the full power and authority to
enter into this Separation Agreement, he does so knowingly and voluntarily, and
has not assigned, pledged, encumbered, or in any manner conveyed all or any
portion of the claims covered by the Release. Lippert agrees that anyone who
succeeds to any rights he may have, such as representatives, assigns, agents,
administrators, heirs, or executors, is bound by the Release.


(d)Except as provided in Section 2, Lippert waives any right he may have to
participate in or receive severance pay or benefits under: (i) any program,
arrangement, policy, practice, or plan of any of the Released Parties
(including, but not limited to, the MetLife Plan for Transition Assistance for
Grades 14 and Above (“MPTA”)), or (ii) any agreement or understanding with any
of the Released Parties.


(e)Lippert confirms that he has had the opportunity to disclose, and has so
disclosed, to the Company all material matters relating to his terms and
conditions of Employment, his separation from employment, and the business and
affairs of the Company and its Affiliates, and that he is not aware of any other
matter that could give rise to a claim by him against or with respect to the
Company or its Affiliates.


3





--------------------------------------------------------------------------------







5.    Notwithstanding the terms of Section 4 above, nothing therein shall
adversely affect any right Lippert may have: (a) under this Separation Agreement
or the Equity Award Agreements; (b) to wages earned through the date he signs
this Separation Agreement that he has not been paid; (c) to reimbursement for
reasonable business expenses incurred through the date he signs this Separation
Agreement for which he has not been reimbursed; (d) to benefits under the terms
of the Equity Award Agreements, or accrued and vested benefits under any
employee benefit plan of the Company or any of its Affiliates (other than
severance benefits under the MPTA) pursuant to the terms of the applicable
employee benefit plan; (e) rights as a consumer or owner of MetLife products, or
(f) to indemnification under the Company’s Articles of Organization or by-laws
or under the terms of the applicable Company directors’ and officers’ liability
insurance policy.
6.    Lippert acknowledges and agrees that:
(a)The Release set forth in Section 4(a) above is a part of an agreement between
the Company and him that is written in a manner that he understands. Under this
Separation Agreement, the Company is giving him things of value
(“Consideration”) that he would not otherwise be entitled to receive, and
Lippert acknowledges that such Consideration exceeds any payment, benefit, or
thing of value to which he might otherwise be entitled under any policy, plan,
or procedure of the Company.


(b)He is being given twenty-one (21) days to consider and to sign this
Separation Agreement.


(c)He is hereby advised by the Company to consult with an attorney prior to
signing this Separation Agreement.


(d)If he should sign this Separation Agreement before the end of the 21-day
consideration period, such signing shall be considered notice to the Company
that he has given up his right to consider this Separation Agreement for the
full twenty-one (21) days.


(e)He has seven (7) days following his signing of this Separation Agreement to
revoke this Separation Agreement. This Separation Agreement will not become
effective or enforceable until the eighth day following Lippert’s execution of
this Separation Agreement (i.e. after the seven (7) day revocation period has
expired) (“Separation Agreement Effective Date”). In the event that Lippert
exercises his right to revoke this Separation Agreement, neither the Company nor
Lippert will have any obligations under this Separation Agreement. If Lippert
chooses to revoke this Separation Agreement, he must do so in writing addressed
and delivered to Susan Podlogar, MetLife, Inc., 200 Park Avenue, New York, New
York, 10166, spodlogar@metlife.com, before the expiration of the seven (7) day
revocation period. If Lippert delivers the revocation by hand or by electronic
mail, the revocation will be considered timely if it is delivered or e-mailed as
provided herein at the above address and/or e-mail addresses within seven (7)
days of Lippert’s signing of this Separation Agreement. If Lippert delivers the


4





--------------------------------------------------------------------------------





revocation by mail, the revocation will be considered timely if it is mailed to
Susan Podlogar at the above address and postmarked within seven (7) days of
Lippert’s signing of this Separation Agreement.


(f)By signing this Separation Agreement, except as provided in Section 5 above,
Lippert is releasing and waiving all claims against the Released Parties,
including, without limitation, any rights or claims arising under the Age
Discrimination in Employment Act (29 U.S.C. § 621, et seq.) or other similar
laws. He is not releasing or waiving any rights or claims that may arise under
the Age Discrimination in Employment Act after the date he signs this Separation
Agreement.


(g)Nothing in this Separation Agreement shall be construed to constitute a
waiver of future claims or to prohibit Lippert from filing or participating in
the investigation of a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) or its state or local counterpart (i.e., a state
or local fair employment practices agency). However, to the fullest extent
permitted by law, Lippert is releasing his right to file a court action or to
seek or to accept individual remedies or damages, including monetary damages, in
any action filed on his behalf by any such federal, state, or local
administrative agency or other third party against any of the Released Parties,
and this release shall apply with full force and effect to any proceeding
arising from or relating to such recourse including, but not limited to, the
right to monetary damages or other individual legal or equitable relief. This
release does not include any claims that are expressly excluded in Section 5
above or that cannot by law be released through this Separation Agreement.
Neither this Section 6 nor any other provision of this Separation Agreement
prohibits or restricts Lippert or his attorney from providing information or
testimony to, otherwise assisting or participating in an investigation or
proceeding with or brought by, or filing a charge or complaint with any
government agency, law enforcement organization, legislative body, regulatory
organization, or self-regulatory organization (“SRO”), including, but not
limited to, EEOC, NYSDFS, SEC, FINRA, DOL, Internal Revenue Service (“IRS”),
Commodity Futures Trading Commission (“CFTC”), Department of Justice (“DOJ”),
and the National Labor Relations Board (“NLRB”), or as required by court order
or subpoena, or as may be necessary for the prosecution of claims relating to
the performance or enforcement of this Agreement, or from providing any other
disclosure required by law. However, by executing this Agreement Lippert waives
all rights to recover any compensation, damages, or other relief in connection
with any such investigation, proceeding, charge, or complaint, except that he
does not waive any right he may have to receive a monetary award from the SEC as
a whistleblower pursuant to the bounty provision under Section 922(a)-(g) of the
Dodd-Frank Wall Street and Consumer Protection Act of 2009, as amended, or
directly from any other federal, state, or local agency pursuant to a similar
program. The investigations and proceedings referenced in this Section 6(g)
include, but are not limited to, those relating to an alleged violation of the
Sarbanes-Oxley Act of 2002, as amended; any federal, state, or local law
relating to fraud; or any rule or regulation of the NYSDFS, the SEC, FINRA,
CFTC, the New York Stock Exchange, or of any other regulatory organization or
SRO.


5





--------------------------------------------------------------------------------





(h)Lippert has had the opportunity to review and reflect on all terms of this
Separation Agreement, and he has not been subject to any duress or other undue
or improper influence interfering with the exercise of his free will to sign
this Separation Agreement. He knowingly and voluntarily agrees to all of the
terms set forth in this Separation Agreement, and he knowingly and voluntarily
intends to be legally bound by them.


(i)Lippert represents and warrants that as of the Termination Date he conducted
a diligent search and, on the basis of that diligent search he delivered to the
Company, all Company property, information, documents, and other materials
(including but not limited to memoranda, correspondence, reports, records,
transcripts, notes, records of conversations, keys, computer and other
equipment, and identification cards), in whatever form or medium (including
papers, e-mail, disks, tapes, and any and all electronic storage), including all
duplicates, copies, or versions, concerning or in any way related to the
business affairs or operations of the Company and its Affiliates, interaction by
or among employees, customers, vendors, or other associates of the Company and
its Affiliates, or his job duties, responsibilities, assignments, or actions on
behalf of or in furtherance of the interests of the Company and its Affiliates,
that are in his custody, possession, or control (“Company Material”). Company
Material does not include documents he received from an authorized
representative of the Company solely regarding his employment relationship with
the Company (e.g., summary plan descriptions, performance evaluations, benefits
statements), any policy or product purchased by him or on his behalf from the
Company or its Affiliates, or securities of the Company held by him, or other
documents he is entitled by law to retain. To the extent he has not already done
so, Lippert will deliver to the Company’s designee a copy of any Company
Material stored electronically on any of his personal hard drives or other
non-portable electronic storage devices and he will destroy such Company
Material stored on such devices and not retain any Company Material in any form.
He agrees that if he discovers or receives any Company Material he will return
such Company Material to the Company’s designee promptly following such
discovery.


(j)Lippert warrants and agrees that: (i) he will reasonably cooperate with the
Company in transferring all information on business matters he handled during
his employment with the Company; (ii) he will not incur any unauthorized credit
card charges or other liabilities for which the Company or any of its Affiliates
may be liable; and (iii) he will reasonably cooperate with the Company in
documenting all outstanding travel, entertainment, and other expenses.


(k)Subject to Section 6(g), Lippert warrants and agrees that, he will assist and
reasonably cooperate with the Company and its attorneys in connection with any
proceeding brought against or by the Company or any of its Affiliates, or in
connection with any investigation, audit, inspection or examination of or by the
Company or any of its Affiliates, and such assistance and cooperation shall take
place at reasonable times and on reasonable notice, at times and places mutually
convenient to him and the Company, including telephonically as appropriate. If
Lippert is required to travel for such assistance and cooperation, the Company


6





--------------------------------------------------------------------------------





shall reimburse him for reasonable expenses approved in advance or the Company
shall advance such expenses to the extent feasible. This includes, but is not
limited to, any investigation, inspection or examination brought or initiated by
the NYSDFS, FINRA, or the SEC. He agrees to perform all acts and sign and
deliver any documents that may be necessary to carry out the provisions of this
Section 6(k). The Company shall pay for all reasonable and pre-approved travel
and lodging and other business expenses incurred by Lippert in connection with
the assistance and cooperation referenced in this Section 6(k). Nothing herein
is intended to prevent Lippert from filing a charge with or cooperating in an
investigation conducted by a government agency.


7.    As used in this Separation Agreement, the term “Released Parties” means
the Company (as defined above), Metropolitan Life Insurance Company, and each of
its and their past and present parents, subsidiaries, Affiliates, and agents and
each of its and their past, present, and future directors, officers, and
employees, agents, representatives, employee benefit plans or funds and the
fiduciaries thereof, successors, and assigns of each. As used in this Separation
Agreement, the term “Affiliate” or “Affiliates” means, with respect to the
Company, any other entity (whether such other entity is a corporation,
organization, association, partnership, sole proprietorship, or other type of
entity), whether incorporated or unincorporated, that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company.
8.    (a)    Except as provided in Section 8(b), nothing contained herein shall
modify or replace any of the terms and conditions set forth in the Equity Award
Agreements listed in the attached Exhibit A, or the Agreements to Protect
Corporate Property referenced therein (including, but not limited to, the
Agreement to Protect Corporate Property signed by Lippert on July 6, 2016 (the
“July APCP”)) (such Agreements to Protect Corporate Property (including, but not
limited to, the July APCP) referred to collectively as the “APCPs”), and those
agreements remain in full force and effect and a breach of any such agreement
will also constitute a breach of this Separation Agreement.
(b)    Notwithstanding Section 8(a) of this Separation Agreement:
(i) The terms of any non-disparagement obligations under any Equity Award
Agreements shall remain in full force.
(ii) The terms of any post-employment non-compete obligations under any Equity
Award Agreements shall (A) remain in full force but (B) apply solely to
Prudential Financial, Inc. (“Prudential”), The Hartford (“Hartford”), and
Lincoln National Corporation (“Lincoln”), and each entity that is a parent
company or a subsidiary or affiliate controlled by Prudential, Hartford or
Lincoln. The ownership of less than 1% of the outstanding common stock,
preferred stock and/or debt of Prudential, Hartford or Lincoln shall not
constitute a breach of any non-compete obligation.
7
        





--------------------------------------------------------------------------------





(iii) The parties acknowledge and agree that Internal Revenue Code Section 457A
does not apply to any equity award covered by any Equity Award Agreement.
(iv) The terms of any post-employment obligations of any Agreement to Protect
Corporate Property shall continue in force through eighteen (18) months
following the Termination Date.
(v) Disclosure shall be allowed under Section 4 of the July APCP and the same or
similar provision in any of the APCPs to the extent required by applicable law,
rule or regulation.
9.    (a)    Subject to Section 6(g) above, Lippert warrants and agrees that he
will not make or induce others to make any written or oral statements that
disparage or demean the Company or any of its Affiliates, or the Company’s or
any of its Affiliates’ officers, directors, employees, stockholders, managers,
members, products, or services other than to his immediate family members or to
his financial or legal advisors. Nothing herein is intended to prevent Mr.
Lippert testifying truthfully under oath pursuant to a lawful court order or
subpoena or the equivalent, or otherwise making statements required by
applicable law, rule or regulation, including arbitral orders, or from filing a
charge with or cooperating in an investigation conducted by any governmental
agency.
(b)    MetLife agrees to instruct See Below * the Board of Directors, the
Executive Group, and the Executive Vice Presidents not to make any personally or
professionally disparaging or demeaning remarks about Mr. Lippert provided,
however, that no statement required to be made by applicable law, rule or
regulation shall be considered personally or professionally disparaging or
demeaning, and no statement made to any person that relates to any of the
finances or business of the Company or its affiliates, either historical,
present, or future, shall be considered personally or professionally disparaging
or otherwise be contrary to the Company’s instruction.    
10.     Lippert represents and warrants that he has complied with all applicable
laws that apply to the purchase or sale of securities and that prohibit insider
trading, trading in the stock of MetLife, Inc. or any other company on the basis
of material nonpublic information, or any other impermissible trading practices.
11.
409A and Other Tax Matters.

(a)All payments and benefits payable hereunder shall be subject to applicable
federal, state and local withholding requirements. The intent of the parties is
that payments and benefits under this Separation Agreement comply with or be
exempt from Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (“Section 409A”) and, accordingly, this
Separation Agreement shall be interpreted in a manner consistent with such
intent. In any event, the parties hereto agree that the payments, equity rights
and benefits as contemplated by and as set forth in this Separation Agreement
comply with or are exempt from the requirements of Section 409A and agree not to
take any position, and to cause


8


*
The Board of Directors
 
The Executive Group
 
Executive Vice Presidents








--------------------------------------------------------------------------------





their agents, affiliates, accountants, successors and assigns not to take any
position, inconsistent with such interpretation for any reporting purposes,
whether internal or external. A termination of service shall not be deemed to
have occurred for purposes of any provision of this Separation Agreement
providing for the payment of any amounts or benefits upon or following a
termination of service unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Separation Agreement, references to a “termination,”
“termination of service” or like terms shall mean “separation from service.”
Each installment of the payments and benefits provided under this Separation
Agreement (if any) shall be treated as a “separate payment” for purposes of
Section 409A. Notwithstanding any other provision of this Separation Agreement
to the contrary, if Lippert is a “specified employee” within the meaning of
Section 409A, and a payment or benefit provided for in this Separation Agreement
would be subject to additional tax under Section 409A if such payment or benefit
is paid within six (6) months after Lippert’s “separation from service” within
the meaning of Section 409A), then such payment or benefit required under this
Separation Agreement shall not be paid (or commence) during the six (6) month
period immediately following Lippert’s separation from service except as
provided in the immediately following sentence. In such an event, any payments
or benefits that would otherwise have been made or provided during such six (6)
month period and which would have incurred such additional tax under Section
409A shall instead be paid to Lippert in a lump-sum cash payment on the earlier
of (i) the first regular payroll date of the seventh (7th) month following
Lippert’s separation from service or (ii) the tenth (10th) day following
Lippert’s death.


(b)All expenses or other reimbursements paid to Lippert under this Separation
Agreement that are taxable income to Lippert shall be paid promptly but in no
event later than the end of the calendar year next following the calendar year
in which Lippert incurs such expense or pays such related tax.
 
(c)Lippert acknowledges that the Company has advised him to obtain his own tax
advice regarding this Separation Agreement. Lippert further agrees and
understands that he shall be solely liable for any and all taxes, interest
and/or penalties imposed by any lawful taxing authority relating to taxes due as
a result of Section 409A on account of any payments made or deemed to be made to
him hereunder or pursuant to any Company arrangements that may be deemed to be
deferred compensation under Section 409A, and the Company shall not indemnify
him against any and all taxes, interest and/or penalties that may be imposed by
any taxing authority in the event of a determination of non-compliance with
Section 409A.
 
12.    Subject to Section 6(g) above, Lippert further agrees that, except for
the provision of information to governmental agencies or self-regulatory
organizations, including but not limited to the NYSDFS, EEOC, DOL, IRS, FINRA,
SEC, or as required by subpoena, neither he nor his agents, attorneys, or
representatives will publish, publicize, or reveal any information concerning
his employment with the Company or the cessation of his employment with the
Company. Nothing contained herein shall prohibit Lippert from including his
employment with the
9





--------------------------------------------------------------------------------





Company on his resume or from discussing his duties and responsibilities in
connection with potential employment.     
13.    If any provision of this Separation Agreement is held to be
unenforceable, such provision shall be considered to be distinct and severable
from the other provisions of this Separation Agreement, and such
unenforceability shall not affect the validity and enforceability of the
remaining provisions.
14.    Lippert and the Company acknowledge that in executing this Separation
Agreement they have not relied on any statements, promises, or representations
made by the other party except as specifically memorialized in this Separation
Agreement. This Separation Agreement constitutes the complete agreement of the
parties on or in any way related to the subject matter addressed herein, and,
except as expressly set forth herein, this Separation Agreement supersedes and
cancels all previous agreements or understandings between Lippert and the
Company.
15.    The waiver by any party hereto of a breach of any of the provisions of
this Separation Agreement shall not operate or be construed as a waiver of any
other provision of this Separation Agreement or a waiver of any subsequent
breach of the same provision.
16.    The parties agree and acknowledge that: (i) this Separation Agreement may
not be modified, altered, or changed except upon the express written consent of
both Lippert and MetLife Inc.’s Chief Executive Officer; and (ii) this
Separation Agreement will be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of laws principles
thereof.
17.    Any claim or controversy between Lippert and the Company and/or its
Affiliates, including but not limited to those arising out of or relating to
this Agreement (or any breach thereof), shall be submitted to arbitration in New
York, New York, pursuant to the applicable JAMS rules, before an experienced
arbitrator licensed to practice law in New York, in the arbitral forum, and
selected in accordance with the JAMS rules. Arbitration in accordance with the
terms of this Separation Agreement shall constitute the sole and exclusive means
of seeking or obtaining a remedy for any claim or controversy between Lippert
and the Company and/or its Affiliates arising out of or relating to this
Agreement; provided, however, that the Company shall be entitled to seek
provisional remedies (including a temporary restraining order and/or preliminary
injunctive relief) in a court of competent jurisdiction in the event of any
actual or threatened breach of the obligations set forth in Section 7 above.
Either Party desiring to arbitrate shall give written notice to the other Party
within a reasonable period of time after the Party becomes aware of the need for
arbitration. The decision of the arbitrator shall be final and binding. Judgment
on any award rendered by such arbitrator may be entered in any court having
jurisdiction over the subject matter of the controversy. The fees and costs of
the arbitrator shall be borne by the Company, however half of the fees and costs
of the arbitrator shall be recoverable from Lippert in the event the Company is
the prevailing party. Further, the
10





--------------------------------------------------------------------------------





prevailing party shall be entitled to recover costs and reasonable attorneys’
fees unless otherwise prohibited by law.
18.    The language of all parts of this Separation Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.
19.    This Separation Agreement will bind, inure to the benefit of, and be
enforceable by, Lippert and his heirs, executors, administrators, and legal
representatives, and the Company and its successors and assigns. If the Company
is merged into or consolidated with another entity, the provisions of this
Separation Agreement will be binding upon and inure to the benefit of each
entity surviving such merger or resulting from such consolidation. The Company
may also assign its rights under this Separation Agreement to any of its
Affiliates.
20.    Any payment required to be made by the Company to or on behalf of Lippert
pursuant to this Separation Agreement may be made by the Company or any of its
Affiliates.
21.    The parties may execute this Separation Agreement in one or more
counterparts, all of which together shall constitute a single instrument.
22.    The making of this Separation Agreement is not intended, and shall not be
construed as, an admission that the Company has violated any law or committed
any wrongdoing against Lippert or otherwise.


    
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


















11
    





--------------------------------------------------------------------------------





Each of the undersigned acknowledges that he or it (a) has read and fully
understands all the terms and conditions of this Separation Agreement, (b) has
had sufficient time to consider this Separation Agreement and to consult about
it with an attorney, and (c) is signing it knowingly, voluntarily, and
willingly.                
 
 
 
Martin Lippert
Date:
8 June 2019
 
/s/ Martin J. Lippert
 
 
 
 
 
 
 
METLIFE GROUP, INC.
Date:
17 | June | 2019
 
/s/ Susan M. Podlogar
 
 
 
By: MetLife, Inc., sole shareholder
 
 
 
By: Susan M. Podlogar
 
 
 
MetLife, Inc. title: Executive Vice President and Chief Human Resources Officer
 
 
 
 
 
 
 
METLIFE, INC.
Date:
17 | June | 2019
 
/s/ Susan M. Podlogar
 
 
 
By: Susan M. Podlogar
 
 
 
MetLife, Inc. title: Executive Vice President and Chief Human Resources Officer













12







--------------------------------------------------------------------------------





Exhibit A


Pre-2015 Stock Options: Since Lippert will not have achieved the required age
and service as of April 30, 2019 to be considered retirement eligible as
outlined in the respective award agreements, all stock options awarded prior to
2015 that are vested and exercisable must be exercised within 30 days of his
separation date or May 30, 2019.
Grant Date
Exercise Price
Total Options Granted
Vested and Exercisable Options as of 4/30/2019
Unvested Options as of 4/30/2019
Expiration Date
09/06/2011
$26.36
41,976
41,976
0
05/30/2019
02/28/2012
$34.21
36,715
36,715
0
05/30/2019
02/26/2013
$31.15
61,055
61,055
0
05/30/2019
02/25/2014
$45.15
41,968
41,968
0
05/30/2019



Post-2014 Stock Options: Since Lippert will have achieved the required age and
service as of April 30, 2019 to meet the Rule of 65 as outlined in the
respective award agreements, all unvested stock options awarded in 2015 and
later will continue to vest over their normal vesting schedule and all vested
and exercisable options will remain exercisable for the remainder of their
respective expiration periods.
Grant Date
Exercise Price
Total Options Granted
Vested and Exercisable Options as of 4/30/2019
Unvested Options as of 4/30/2019
Expiration Date
02/24/2015
$45.91
44,108
44,108
0
02/23/2025
02/23/2016
$34.33
61,167
61,167
0
02/22/2026
02/28/2017
$46.85
48,028
32,019
16,009
02/27/2027
03/02/2018
$45.50
34,608
11,536
23,072
03/01/2028
02/26/2019
$44.65
45,363
0
45,363
02/25/2029



Restricted Stock Units (RSU): Since Lippert will have achieved the required age
and service as of April 30, 2019 to meet the Rule of 65 as outlined in the
respective award agreements, all unvested RSUs will continue to vest and be
payable after each applicable Restriction Period has lapsed, assuming any
applicable company performance criteria have also been satisfied.
Grant Date
Units Granted
Units Vested and Distributed as of 4/30/2019
Unvested Units as of 4/30/2019
2/23/2016
20,394
20,394
0
2/28/2017
16,010
10,673
5,337
3/2/2018
11,539
3,846
7,693
2/26/2019
15,118
0
15,118



Performance Shares: Since Lippert will have achieved the required age and
service as of April 30, 2019 to meet the Rule of 65 as outlined in the
respective award agreements, all unvested Performance Shares will continue to
vest and be payable after the end of each respective performance period.
Grant Date
Units Granted
Vested Units as of 4/30/2019
Unvested Units as of 4/30/2019
2/23/2016
40,789
40,789
0

 





--------------------------------------------------------------------------------





2/28/2017
32,019
0
32,019
3/2/2018
53,847
0
53,847
2/26/2019
70,549
0
70,549








